Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0061904 A1, hereinafter “Lin”) in view of Oh et al. (US 2016/0138779 A1, hereinafter “Oh”) and Komanduri et al. (US 2018/0226014 A1, hereinafter “Komanduri”). 
Regarding claim 1, Lin discloses a display apparatus comprising: 
a plurality of light sources, where each of the plurality of light sources comprises a first light emitting diode (LED) configured to emit first light having a first wavelength corresponding to a first color ([0195]); and
a second LED configured to emit second light having a second wavelength corresponding to a second color ([0126]: 11/11A may support a first set of illumination performance parameters (intensity and/or color characteristics) while a second type device 11/11A may support a second set of illumination performance parameters), and the second wavelength is shorter than the first wavelength of the first light ([0158]; [0197]: The three individual-resonators 31-1, 31-2 and 31-3 that form resonator assembly 30 may be either a quarter-wavelength (and its integer multiples) resonator or a half-wavelength (and its integer multiples) resonator; [0195]: The phosphor is sensitive to vacuum ultraviolet (UV), which is light of a wavelength between 100 and 200 nanometers, created from a plasma discharge. Typically, plasma is ignited and sustained by three electrodes, i.e. two coplanar electrodes are above the plasma cell and one data electrode is underneath);
an image signal receiver configured to receive an image signal from an external device ([0063], [0013]); 
a controller configured, based the received image signal, to turning on at least one of the first LED to emit the first light or the second LED to emit the second light ([0016]: The light source has a light output value that is greater in the illumination mode than the display mode. The controller is coupled to the display device, and is configured to generate control signals to switch the switchable components between the display mode and the general illumination mode, and vary the intensity of the light source according to the mode of the display device; [0146]-[0152]: liquid crystal filter array 650 is controllable to emit light of different colors based on control signals received from the controller, and as such, in the display mode, provides the color filtering for providing image data that is displayed as an image output; a controller, such as processor 123 of FIG. 4, is coupled to the enhanced display 600, and provides control signals 
However, Lin does not disclose:
a controller configured, based on a brightness value of the received image signal, to selectively switch between turning on at least one of the first LED to emit the first light or the second LED to emit the second light, and 
a reflective sheet configured to reflect at least one of the first light or the second light, where the reflective sheet comprises a plurality of holes formed at positions corresponding to the plurality of light sources, and the plurality of light sources pass through the plurality of holes, respectively, and protrude from the plurality of holes toward a front of the reflective sheet. 
In analogous art, Oh teaches:
a reflective sheet configured to reflect at least one of the first light or the second light, where the reflective sheet comprises a plurality of holes formed at positions corresponding to the plurality of light sources, and the plurality of light sources pass through the plurality of holes, respectively, and protrude from the plurality of holes toward a front of the reflective sheet ([0122], [0123], [0016], [0029]: a first sheet part located on the bottom, the first sheet part including a plurality of holes corresponding to the plurality of the light sources; a second sheet part extended from the first sheet). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the holes protruding from the bottom to the front 
However, Lin in view of Oh does not specify:
a controller ([0036], 111) configured, based on a brightness value of the received image signal, to selectively switch between turning on at least one of the first LED to emit the first light (105) or the second LED to emit the second light ([0036], [0039], Table 1, [0041]). 
In analogous art, Komanuri teaches:
a controller ([0036], 111) configured, based on a brightness value of the received image signal, to selectively switch between turning on at least one of the first LED to emit the first light (105) or the second LED to emit the second light ([0036], [0039], Table 1, [0041]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the controller with the desirable index value to be adjusting the LED for brightness control since it is desirable to enabled the image display state to be adjusted based on light output intensity (brightness) to the overall light conditions (Komanuri, [0036]). 
 
Regarding claim 2, Lin discloses the display apparatus of claim 1, further comprising: 
a switch coupled to the first LED and the second LED ([0137]),
wherein the switch comprises:
a first switch configured to turn on or off the first LED to emit the first light according to a control of the controller ([0011]-[0015]); and 
a second switch configured to turn on or off the second LED to emit the second light according to a control of the controller ([0016]-[0018]). 

Regarding claim 3, Lin discloses display apparatus of claim 1, wherein the first light emitted from the first LED comprises blue light (BL), and the second light emitted from the second LED comprises ultraviolet light (UV) of a predetermined wavelength ([0195], [0204]). 

Regarding claim 4, Lin discloses display apparatus of claim 2, wherein, based on the brightness value of the received image signal being less than a predetermined value, the controller is configured to control the first switch to turn on the first LED to emit the first light ([0096], [0102]). 

Regarding claim 5, Lin discloses display apparatus of claim 2, wherein, based on the brightness value of the received image signal being equal to or greater than a predetermined 

Regarding claim 6, Lin discloses the display apparatus of claim 2, wherein, based on the received image signal corresponding to a signal having a predetermined color, the controller is configured to control the first switch to turn on the first LED to emit the first light, and the second switch to turn on the second LED to emit the second light ([0076], [0013], [0014])

Regarding claim 7, Lin discloses the display apparatus of claim 1, further comprising: a support configured to fix the first LED and the second LED, wherein the first LED and the second LED are spaced apart from each other on the support by a predetermined distance ([0218]). 

Regarding claim 8, Lin discloses the display apparatus of claim 1, further comprising: a reflective sheet configured to reflect light, wherein the reflective sheet comprises through holes formed at positions corresponding to the first LED and the second LED, and 46wherein the first LED and the second LED pass through the through holes and protrude from the through holes toward the front of the reflective sheet ([0149], [0180]). 

Regarding claim 9, Lin discloses the display apparatus of claim 1, further comprising: a quantum dot color filter layer configured to convert a color of light emitted from at least one of the first LED or the second LED ([0064], [0004], [0092]). 

Regarding claim 10, Lin discloses display the apparatus of claim 9, wherein the quantum dot color filter layer comprises: 
a red light converter configured to convert incident light, which is emitted from at least one of the first LED or the second LED and then incident thereon, into red light ([0137]);
a green light converter configured to convert incident light, which is emitted from at least one of the first LED or the second LED and then incident thereon, into green light ([0179]); and 
a light transmitter configured to transmit incident light, which is emitted from at least one of the first LED or the second LED, and then incident thereon, without converting a color thereof ([0179], [0202]). 

Regarding claim 11, Lin discloses display a backlight unit comprising: 

a second LED configured to emit second light having a second wavelength corresponding to a second color ([0126]: 11/11A may support a first set of illumination performance parameters (intensity and/or color characteristics) while a second type device 11/11A may support a second set of illumination performance parameters), and the second wavelength is shorter than the first wavelength of the first light ([0009]; [0158]; [0197]: The three individual-resonators 31-1, 31-2 and 31-3 that form resonator assembly 30 may be either a quarter-wavelength (and its integer multiples) resonator or a half-wavelength (and its integer multiples) resonator; [0195]: The phosphor is sensitive to vacuum ultraviolet (UV), which is light of a wavelength between 100 and 200 nanometers, created from a plasma discharge. Typically, plasma is ignited and sustained by three electrodes, i.e. two coplanar electrodes are above the plasma cell and one data electrode is underneath); and 
a support configured to fix the first LED and the second LED ([0008], [0009]). 
However, Lin does not disclose: 
47a reflective sheet configured to reflect at least one of the first light or the second light, wherein the reflective sheet comprises a plurality of holes formed at positions corresponding to the plurality of light sources, wherein the plurality of light sources pass through the plurality of holes, respectively, and the protrude from the plurality of holes toward the front of reflective sheet, and the first LED and the second LED, and wherein the first LED and the second LED pass through the holes and protrude from the holes toward the front of a reflective sheet; and 
wherein turning on at least one of the first LED or he second LED is switched between selectively to emit the first light or the second light. 
In analogous art, Oh teaches:
47a reflective sheet configured to reflect at least one of the first light or the second light, wherein the reflective sheet comprises a plurality of holes formed at positions corresponding to the plurality of light sources, wherein the plurality of light sources pass through the plurality of holes, respectively, and the protrude from the plurality of holes toward the front of reflective sheet, and the first LED and the second LED, and wherein the first LED and the second LED pass through the holes and protrude from the holes toward the front of a reflective sheet ([0122], [0123], [0016], [0029]: a first sheet part located on the bottom, the first sheet part including a plurality of holes corresponding to the plurality of the light sources; a second sheet part extended from the first sheet), and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the holes protruding from the bottom to the front surface of the reflective sheet layer so to reflect lights to through the holes for the design of backlight display ([0008], Oh). 

wherein turning on at least one of the first LED or the second LED is switched between selectively to emit the first light or the second light. 
In analogous art, Komanuri teaches:
wherein turning on at least one of the first LED (105) or the second LED is switched between selectively to emit the first light or the second light ([0036], [0039], Table 1, [0041]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the controller with the desirable index value to be adjusting the LED for brightness control since it is desirable to enabled the image display state to be adjusted based on light output intensity (brightness) to the overall light conditions (Komanuri, [0036]). 

Regarding claim 12, Lin discloses display the backlight unit of claim 11, wherein the first light emitted from the first LED comprises blue light (BL), and the second light emitted from the second LED comprises ultraviolet light (UV) of a predetermined wavelength  ([0195], [0204]). 

Regarding claim 13, Lin discloses display the backlight unit of claim 11, further comprising: a quantum dot color filter layer configured to convert a color of light emitted from at least one of the first LED or the second LED ([0064], [0004], [0092]). 

Regarding claim 14, Lin discloses display the backlight unit of claim 11, wherein the quantum dot color filter layer comprises: 
a red light converter configured to convert incident light, which is emitted from at least one of the first LED or the second LED and then incident thereon, into red light ([0009]); 
a green light converter configured to convert incident light, which is emitted from at least one of the first LED or the second LED and then incident thereon, into green light ([0137]); and
48a light transmitter configured to transmit incident light, which is emitted from at least one of the first LED or the second LED and then incident thereon, without converting a color thereof ([0149], [0156], [0176]). 

Regarding claim 15, Lin discloses display the backlight unit of claim 11, wherein the first LED and the second LED are spaced apart from each other on the support by a predetermined distance ([0218]). 


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Oh. 

Regarding claim 16, Lin discloses display a control method for a display apparatus comprising a plurality of light sources, the control method comprising: 
receiving an image signal input from an external device (claim 5); 
comparing a brightness value of the received image signal with a predetermined value ([0065]); and 
based on a result of the comparing, switch between turning on at least one of a first light emitting diode (LED) and a second LED, where each of the plurality of light sources comprises the first LED to emit first light having a first wavelength corresponding to a first color and the second LED to emit second light having a second wavelength corresponding to a second color ([0126]: 11/11A may support a first set of illumination performance parameters (intensity and/or color characteristics) while a second type device 11/11A may support a second set of illumination performance parameters), and the second wavelength is shorter than the first wavelength ([0009]; [0158]; [0197]: The three individual-resonators 31-1, 31-2 and 31-3 that form resonator assembly 30 may be either a quarter-wavelength (and its integer multiples) resonator or a half-wavelength (and its integer multiples) resonator; [0195]: The phosphor is sensitive to vacuum ultraviolet (UV), which is light of a wavelength between 100 and 200 nanometers, created from a plasma discharge. Typically, plasma is ignited and sustained by three electrodes, i.e. two coplanar electrodes are above the plasma cell and one data electrode is underneath). 
However, Lin does not disclose: 
reflecting, by a reflective sheet, at least one of the first light or the second light, where the reflective sheet comprises holes formed at positions corresponding to the first LED and the second LED, and the first LED and the second LED pass through the holes and protrude from the holes toward a front of the reflective sheet.
In analogous art, Oh teaches:
47 reflecting, by a reflective sheet, at least one of the first light or the second light, where the reflective sheet comprises a plurality of holes formed at positions corresponding to the plurality of light sources, and the plurality of light sources pass through the plurality of holes, respectively, and protrude from the plurality of holes toward a front of the reflective sheet ([0122], [0123], [0016], [0029]: a first sheet part located on the bottom, the first sheet part including a plurality of holes corresponding to the plurality of the light sources; a second sheet part extended from the first sheet). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the holes protruding from the bottom to the front surface of the reflective sheet layer so to reflect lights to through the holes for the design of backlight display ([0008], Oh). 

Regarding claim 17, Lin discloses display the control method of claim 16, wherein the controlling the turning on the at least one of the first LED and the second LED comprises turning on the first LED to emit the first light based on the brightness value of the received image signal being less than a predetermined value ([0146]-[0152]).

Regarding claim 18, Lin discloses display the control method of claim 16, wherein the turning on the at least one of the first LED and the second LED comprises turning on the second LED to emit the second light based on the brightness value of the received image signal being equal to or greater than the predetermined value ([0141], [0214], [0111]).

Regarding claim 19, Lin discloses display the control method of claim 16, wherein the turning on the at least one of the first LED and the second LED portion comprises turning on the first LED to emit the first light and turning on the second LED to emit the second light, based on the received image signal corresponding to a signal having a predetermined color ([0076], [0013], [0014]). 

Regarding claim 20, Lin discloses display a non-transitory computer-readable recording medium having recorded thereon one or more instructions executable by a processor to perform the control method of claim 16 ([0011], [0214]). 


Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
9/7/2021